DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Heil (U.S. 2010/0146679). Heil discloses the invention as claimed. Heil teaches a method of making a face shield having a headband backing 80 and a face shield lens 12 made of a clear transparent material, and the method comprising the step of stitching the face shield lens to the backing (par 0027). The step of stitching the face shield lens to the backing involves stitching the face shield lens to a portion of the backing in that paragraph 0027 teaches the backing 80 stitched to lens 12. For claims 10, 13, and 14, Heil teaches a face shield comprising a headband backing 80; and a face shield lens 12 made of a clear transparent material, wherein the face shield lens is stitched to the headband backing as in paragraph 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Stubenvoll (U.S. 2007/0118944). Heil discloses the invention substantially as claimed including the headband 80 stitched to the lens and a flexible liquid absorbing member 72. However, Heil doesn’t the backing is a headband and cushion and the step of joining the cushion to the lens before stitching the face shield lens to the headband and the cushion and the step of stitching involves stitching through the face shield lens, cushion and the headband. For claims 15-18, Heil doesn’t teach the face shield further comprises a cushion and the cushion is positioned between the headband and face shield lens and the face shield lens is stitched only to the headband. Stubenvoll teaches a face shield structure (Fig.2A) with a cushion 22 stitched to a lens 12, the cushion 22 disclosed in paragraph 48 as formed from a liquid absorbent material such as foam or sponge which is flexible and compressible and facilitates conformation to the wearer’s face. The cushion 22 functions as a barrier to liquid across the wearer’s forehead and is joined to the lens by stitching as in paragraph 46.  The compressible cushion is expected to provide the wearer with a more comfortable wearing experience while also protecting from liquid and absorbing perspiration. Therefore, it would have been obvious to one of ordinary skill in the art . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Stubenvoll as applied to claims 1-3 above, and further in view of Miller (U.S. 9,532,617). Heil discloses the invention substantially as claimed but doesn’t disclose the step of joining the cushion to the lens before stitching the lens to the headband and cushion. Miller teaches a method of making a face shield where the cushion 80 is joined to the lens 60 before joining the lens to the headband 90. The assembled structure is a protector for a wearer’s face with the cushion serving as a liquid barrier. Joining the cushion to the lens before stitching the lens to the headband is considered as an obvious assembling step arrived at through routine experimentation in that the order of operations doesn’t appear to be critical or patentably significant and one of ordinary skill could have looked to the analagous device of Miller for a teaching, suggestion, or motivation to join the cushion to the lens before stitching the lens to the . 
Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Colman et al. (Colman, U.S. 3,768,100). Heil discloses the invention substantially as claimed but doesn’t teach the face shield lens is stitched to the backing with a bar tack stitch and first stitching a bar stitch and then stitching a tack stitch.  Colman teaches that is it known in the art to assembly layers of a face mask using a standard zig-zag stitch and then stitching a bar tacked stitch to prevent unraveling or fraying. Thus, Colman provides a teaching for layering different types of stitching to engage fibers at multiple contact areas to prevent unraveling or fraying.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heil such that the face shield lens is stitched to the backing with a bar tack stitch and first stitching a bar stitch and then stitching a tack stitch in that Colman teaches that it is known in the art to combine different stitch types to securely retain the lens to the backing and to prevent unraveling or fraying. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Hatchman (U.S. 4,621,378). Heil discloses the invention substantially as claimed but doesn’t teach the step of stitching the lens to the backing involves stitching the lens substantially an entire width of the backing at both ends thereof. Hatchman teaches an analogous face shield with stitching 67 joining layers 46,46 of a brow band 34 such that the stitching 67 extends substantially an entire width of the brow band at both ends thereof.  This stitching orientation is expected to further secure the layers of the brow band together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify Heil’s method of stitching the lens to the backing by also stitching the . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Bernstein et al. (U.S. 10,806,235). Heil discloses the invention substantially as claimed but doesn’t teach a woven fabric with a pressure sensitive adhesive backing between at least a portion of the face shield lens and the backing. Bernstein teaches a face shield including lens 103 secured to a cushion 104 and including a pressure sensitive adhesive backing (disclosed as headband strap 101 webbing with adhesive 106) in combination with a mechanical fastener to secure the lens, cushion, and headband as in column 5, lines 34-41.  It is noted that the adhesive isn’t explicitly disclosed as “pressure sensitive”; however, all adhesive is pressure sensitive to some degree in that it is responsive to applied pressure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heil to provide a woven fabric with a pressure sensitive adhesive backing between at least a portion of the lens and the backing in that Bernstein teaches it is known in the art to secure parts of a face shield together using both mechanical fasteners and adhesive as both are known securing means and considered as suitable for a face shield structure. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732